         Case 4:20-cv-00018-BSM Document 22 Filed 02/08/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

TWIN BROTHERS INC.                                                          PLAINTIFF

v.                         CASE NO. 4:20-CV-00018-BSM

WINDSOR CAPITAL LP, et al.                                               DEFENDANTS

                                        ORDER

       Pursuant to the parties’ joint stipulation of dismissal [Doc. No. 21], this case is

dismissed with prejudice and each party shall bear its own costs. See Fed. R. Civ. P.

41(a)(1)(A)(ii).

       IT IS SO ORDERED, this 8th day of February, 2021.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
